Order entered August 27, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00642-CV

                        JAMES R. SNELL, Appellant

                                         V.

                        JENNIFER ELLIS, Appellee

               On Appeal from the 14th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-00840

                                   ORDER

      Before the Court is appellee’s August 21, 2020 unopposed motion for an

extension of time to file her brief on the merits. We GRANT the motion and

extend the time to September 28, 2020.


                                              /s/   BILL WHITEHILL
                                                    JUSTICE